PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/364,972
Filing Date: 26 Mar 2019
Appellant(s): KURARAY CO., LTD.



__________________
Teddy S. Gron
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed April 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated September 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. Patent Application Pub. No. 2016/0024326), in view of Satoh (Encyclopedia of Polymeric Nanomaterials; 2015 Edition).
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed April 4, 2022 have been fully considered but they are not found persuasive.
i) Appellant contends that “Khan teaches…coating compositions comprising…at least 45% of one or more organic solvent” and thus “there are significant problems with Khan’s teaching as it relates to the utility of the coating compositions Khan discloses as seed coatings”, that “Khan teaches that coating compositions where water alone is used as the carrier medium for the PVOH binder are not effective for application of PVOH protective films to foodstuffs and pharmaceuticals” and “an organic solvent…would have been expected to detrimentally affect the properties of any seed to which coating compositions comprising those organic solvents are applied”, and further, “the use of Khan’s preferred lower alcohol solvent reasonably would have been expected to react with PVOH and detrimentally affect the degree of hydrolysis of the PVOH”, and thus “selective picking, choosing, and combining the elements of an applicant’s claims from the prior art without any direction or suggestion to do so in the prior art, as the Examiner has done in this case, strongly suggests that improper hindsight was used to denigrate what Applicants clearly and distinctly regard and claim as their invention”. 
The Examiner, however, would like to point out the following:
1. Appellant’s claims do not necessarily exclude an organic solvent at all. Further, Appellant’s claims are directed merely to a coating composition, not to a method of use, and the claims under examination certainly say nothing at all about a “seed coating composition” in particular, or even anything at all about seeds. 
2. One of ordinary skill in the art, in following the express teachings and reasonable suggestions of the cited prior art, would have arrived at the presently claimed coating composition containing the requisite elements in the requisite amounts, for the reasons put forth in the prior art rejection, with a reasonable expectation of success, and this would be sufficient to preclude the patentability of the claimed coating composition. The prior art rejection at issue here is not based on removing the requisite organic solvent from Khan, and thus there is no modification being made that would render Khan unsuitable for its intended use.
3. Moreover, Appellant has provided no hard evidence, or indeed any supporting evidence of any kind whatsoever, that Khan’s organic solvent would “detrimentally affect the properties of any seed to which coating compositions comprising those organic solvents are applied”, even assuming that the coating composition is in fact applied to a seed. This is merely wild speculation with no real support of any kind. On the contrary, one of ordinary skill in the art would recognize that Khan’s preferred organic solvent, a lower alcohol, would be expected to quickly evaporate upon application of the composition to a seed, thus facilitating the formation of the final dry coating film, which final dry coating would not even contain significant amounts of the organic solvent. Finally, Appellant has also provided no hard evidence, or indeed any supporting evidence of any kind whatsoever, that Khan’s organic solvent would “detrimentally affect the degree of hydrolysis of the PVOH”. On the contrary, Khan expressly teaches that their composition has a degree of hydrolysis of “most preferably at least 95 mol%”, which meets the presently claimed limitation of 85-100 mol%, despite Khan requiring the organic solvent.
ii) Appellant contends that “dependent claim 13 is separately argued because the combined teachings of Khan and Satoh do not teach or reasonably suggest making and using the claimed seed coating composition with water as the only carrier medium with any reasonable expectation of success”, that “Khan teaches away from PVOH coating compositions employing water as the only carrier medium, i.e. without the addition of at least 45% of organic solvent”, and “the inclusion of Khan’s preferred lower alcohol solvent in the coating compositions likely would detrimentally affect the degree of PVOH hydrolysis Applicants’ claims require for successful utility as a plant seed coating”, that “there would be no doubt whatsoever that the coating composition of separately argued dependent claim 13 is closed to any carrier medium which is not water” since “dependent claim 13 expressly states…the coating composition of claim 1, wherein water is the only carrier medium present in the coating composition” and thus “dependent claim 13 must be interpreted to include water as the only carrier medium, with no other optional carrier medium, especially not including at least 45% of an organic solvent in the aqueous coating composition”, that “Applicant’s specification teaches at page 16, paragraphs [00138 and 00142; emphasis added]: the aqueous coating compositions comprise water as the predominant carrier medium”; and thus “the Examiner has unreasonably interpreted the carrier medium of dependent claim 13 to include at least 45% of an organic solvent” and further “Khan teaches that coating compositions comprising water as the only carrier medium are not suitable for Khan’s purposes”. 
The Examiner, however, would like to point out the following:
1. Although claim 13 could certainly be said to be closed to any “carrier medium which is not water”, this is absolutely not one and the very same thing as necessarily excluding an organic solvent or cosolvent. Claim 13 never expressly states that the coating composition necessarily excludes an organic solvent (e.g. “wherein the coating composition excludes an organic solvent”). Indeed, it is noted that if Appellant had included such a limitation in the present claims, Khan would have been overcome. However, Appellant has chosen to not necessarily exclude organic solvents from their presently claimed composition. Further, there is nothing at all in the original specification of the present application that teaches that organic solvents, and lower alcohols in particular, must be, should be, or even preferably are excluded from the coating composition of the present invention. Finally, in stark contrast to Appellant’s assertion, the Examiner’s position has never been that the carrier medium of claim 13 necessarily includes 45% of an organic solvent”. Rather, the Examiner’s position is that claim 13 does not necessarily exclude 45% of an organic solvent. 
2. Paragraph [0004] of the present disclosure states “the seed coating compositions comprise such polyvinyl alcohol copolymer in an aqueous carrier medium along with a hydrophobic pesticide additive and other optional additives”. One of ordinary skill in the art would conventionally understand that “an aqueous carrier medium” is a carrier medium that contains water, but may contain other elements as well, such as buffers, thickening agents, etc. as part of the “carrier medium”, depending on how the “carrier medium” is defined. Appellant points out that paragraphs [00138] and [00142] of the present specification disclose that the aqueous coating compositions comprise water as “the predominant carrier medium”, which one of ordinary skill in the art would interpret as meaning that the carrier medium contains “predominantly water” or perhaps only water. However, one of ordinary skill in the art would understand that labels like “carrier medium” can be defined on a case-by-case basis, and may mean one thing in one case and something different in another case. 
3. Claim 13 (filed August 20, 2021) states “wherein water is the only carrier medium present in the coating composition”. In this case, Appellant defines “carrier medium” as being water only. By this definition, then, other constituents present in the composition are not “the carrier medium” or part of the “carrier medium” itself. The claims do not exclude the further inclusion of additional, unrecited elements generally, and most certainly do not expressly exclude organic solvents, or even a lower alcohol. As Appellant correctly points out, the present specification discloses that the coating composition comprises the carrier medium, the polyvinyl alcohol copolymer, the hydrophobic pesticide additive, and other additives, and further, that the “carrier medium” and the “other additives” in the composition are separate components. Claim 13 defines the “carrier medium” as being “only water”. So, it follows that any other constituent beyond the polyvinyl alcohol copolymer, the hydrophobic pesticide, and water (i.e. the “carrier medium” as defined) would fall under the general umbrella of other constituent elements or additives not excluded by the claim, and this would certainly include an organic solvent or cosolvent. Whatever way one may choose to “label” the organic solvent, e.g. an additive, a “cosolvent”, a “stabilizing agent”, etc., by definition, the organic compound is not the “carrier medium” or part of the “carrier medium”, which claim 13 defines as “water”. Hence, while the organic solvent constituent may not be part of the “carrier medium” as defined, the organic solvent is not excluded from the coating composition as a whole, but rather is merely one of the additional additives that is included, along with the polyvinyl alcohol copolymer and the hydrophobic pesticide, in the coating composition as a whole.
4. Again, the prior art rejection at issue here is not based on modifying Khan by excluding the requisite organic solvent. Indeed, the position of the Office has been quite different, i.e. that there is no need to necessarily exclude the organic solvent.
5. Moreover, as already noted, supra, Appellant has provided no hard evidence, or indeed any supporting evidence of any kind whatsoever, that Khan’s organic solvent would “detrimentally affect the properties of any seed to which coating compositions comprising those organic solvents are applied”, even assuming that the coating composition is in fact applied to a seed. This is merely wild speculation with no real support of any kind. On the contrary, one of ordinary skill in the art would recognize that Khan’s preferred organic solvent, a lower alcohol, would be expected to quickly evaporate upon application of the composition to a seed, thus facilitating the formation of the final dry coating, which final dry coating would not even contain significant amounts of the organic solvent. Finally, Appellant has also provided no hard evidence, or indeed any supporting evidence of any kind whatsoever, that Khan’s organic solvent would “detrimentally affect the degree of hydrolysis of the PVOH”. On the contrary, Khan expressly teaches that their composition has a degree of hydrolysis of “most preferably at least 95 mol%”, which meets the presently claimed limitation of 85-100 mol%, despite Khan requiring the organic solvent.
iii) Appellant contends that “while Khan teaches…that the disclosed aqueous coating compositions…may include a clay filler, there is no suggestion or recognition that the clay filler…is or may be a hydrophobic pesticide or possess or exhibit pesticidal properties” but rather “Khan teaches that clay fillers…prolong the useful shelf life” and “prevent migration of contaminants through the film, thereby preventing contamination of the foodstuff or pharmaceutical”, however, “there is no suggestion or recognition by Khan that clays impart pesticidal activity to a PVOH film”. 
The Examiner, however, would like to point out the following:
1. Claims 1 and 13 require that the coating composition comprises a “hydrophobic pesticide”, and dependent claim 2 further stipulates that the “hydrophobic pesticide” is selected from the group consisting of a fungicide, an insecticide, and a nematocide. Khan expressly teaches that their coating composition preferably includes clay minerals. Indeed, clay minerals are very well known in the art to have pesticidal, including e.g. fungicidal, properties. Moreover, Khan further discloses specific examples of suitable clays, and these include hydrophobic clays, e.g. halloysite, etc., and Khan discloses that the clays are in nanoparticulate form in suspension in the aqueous medium, which is typical for hydrophobic substances in water. Hence, although Khan may not expressly recite the term “pesticidal agent” or “fungicide”, Khan nevertheless prefers a clay mineral, which are e.g. pesticidal agents, and one of ordinary skill in the art following the teachings of Khan like a recipe, could no doubt arrive at such a composition with such an agent. 
2. Therefore, Khan’s disclosure of the hydrophobic clay particles, and the recitation of specific clays which are universally known in the art to have antimicrobial properties, including specifically antifungal properties, is sufficient to meet the present claim limitation of “pesticide” and e.g. “fungicide”, regardless of whether or not this property is expressly disclosed by Khan. Indeed, just because Khan does not specifically disclose this particular property does not mean that the clay particles in the Khan coating composition do not have the property. Indeed, although Khan does not expressly recite the antimicrobial properties of the clay particles, Khan’s disclosure that the clay particles “prolong the useful shelf life” and “prevent contamination” are certainly consistent with the clay particles providing an antimicrobial effect, rather than being inconsistent with the existence of such an effect. 
3. In the Advisory Action mailed January 26, 2022, Appellant was directed to two references by Williams et al. (Int Geol Rev. 2010; 52(7/8): 745-770; and Mineralogical Society Bulletin. 2004; 139: 3-8) for a broad and general overview of the antimicrobial properties of clay minerals, which are well known in the art. Further, it is noted that in paragraph [0038], Khan recites specific species of clay mineral, including, among others, e.g. hallocyte, mica, and magnesium silicate. By far the most commonplace magnesium silicate universally known in the art is talc (which is highly hydrophobic). Appellant was thus further directed to an additional reference by Park et al. (J. Environ Biol. 2009; 30(1): abstract) which discloses that the mixture of halloysite, sericite (i.e. a commonly known mica), and talc (i.e. a magnesium silicate) has antibacterial effects. Khan expressly discloses that suitable clay minerals include specifically e.g. halloysite, micas, and magnesium silicates. 
iv) Appellant contends, regarding the 35 USC 112(b) rejection, that “contrary to the Examiner’s conclusion…the clause ‘water is the only carrier medium present in the coating composition”…clearly and distinctly defines the metes and bounds of the claimed composition”; that “at [00138] of the Specification, the predominant carrier medium of the claimed coating composition is identified as water”, and “the Specification distinguishes the ‘predominant carrier medium’, i.e. water, from the optional components” and thus the Examiner’s interpretation of “carrier medium” in dependent claim 13 “is unreasonably broad in light of the supporting Specification”. 
The Examiner, however, would like to point out the following:
1. First, the issue here is not whether the Examiner’s preliminary interpretation of the term “carrier medium” for examination is unreasonably broad. Further, the issue here is not simply whether or not one of ordinary skill in the art would understand the phrase “‘water is the only carrier medium present in the coating composition”. Rather, as put forth in the Final Office Action, the issue here is whether the metes and bounds of the term “carrier medium” is definite. 
2. Moreover, contrary to Appellant’s assertion, the Examiner is not interpreting the “carrier medium” as necessarily including the organic solvent. Rather, the Examiner is interpreting the “carrier medium” as simply water, and thus as not including the organic solvent, or any organic solvent, or anything but water. Hence, the organic solvent element is an “additional additive” separate from the “carrier medium”, which is permitted by the claims in view of the specification. 
3. As already discussed, supra, the term “carrier medium” is really nothing more than a label that is arbitrarily and variably defined on a case-by-case basis. In some cases, at one end of the spectrum, there is e.g. an “active” and a “carrier medium”, and the “carrier medium” thus includes all further ingredients except the active (i.e. all non-active ingredients). In other cases, at the opposite end of the spectrum, all constituent ingredients, including all actives and excipients, are said to be present in one single carrier medium, which “carrier medium” is thus one compound, such as e.g. water, and in this case the “carrier medium” itself excludes all ingredients besides the water (i.e. the designated “carrier medium”). In other cases, the “carrier medium” is defined somewhere in between these two extremes. For example, in some cases, the “carrier medium” includes e.g. water and also includes e.g. various buffers, cosolvents, and thickeners. Yet in other cases, the “carrier medium” merely includes e.g. water and perhaps buffers, but excludes other things like e.g. cosolvents and thickeners. 
4. In the present case, claim 13 requires that “water is the only carrier medium”. It would seem to follow that the “carrier medium” is thus simply water and nothing more. In other words, the indefiniteness issue is not about whether the carrier medium is simply water. Indeed, it would appear to be clear that claim 13 defines the “carrier medium” as water and only water. Therefore, in this case, because the carrier medium is defined as simply water, the “carrier medium” itself not anything but water, and thus other constituents simply do not fall under the term “carrier medium”. In other words, any organic solvent is not the “carrier medium” but rather is an “additional additive”. This is consistent with the disclosure of paragraph [0004] of the present disclosure, which states “the seed coating compositions comprise such polyvinyl alcohol copolymer in an aqueous carrier medium along with a hydrophobic pesticide additive and other optional additives”, together with Appellant’s assertion that the “carrier medium” is separate and distinct from the “other additives”. This is also precisely how the Examiner interpreted the claim for examination, as stated in the Final Office Action, and based on the notion that the “carrier medium” is one element and separate from the other additives. If the “carrier medium” is defined to be simply water, then the polyvinyl alcohol copolymer, the hydrophobic pesticide, and any organic solvent or cosolvent would not fall under “carrier medium”, and any organic solvent or cosolvent would fall specifically under the purview of “other additives” rather than under the “carrier medium”. Yet, Appellant asserts that an organic solvent is necessarily excluded from their coating composition as a whole, merely because the “carrier medium” is defined as water, which would appear to contradict the position that the carrier medium is water and a separate entity from all other additives. Its all so confusing, and thus the metes and bounds of what Appellant regards as constituting the “carrier medium” is deemed to be indefinite.  
5. In summary, then, the “carrier medium” is defined as water and only water, and separate from the other additives. The claims certainly do not expressly exclude any organic solvents/cosolvents. Therefore, one of ordinary skill in the art would understand that an organic solvent/cosolvent is an additional additive that may be included in the claimed coating composition. Further, Appellant’s assertion that the limitation of claim 13 that the “carrier medium” is simply water would thus necessarily exclude an organic solvent or cosolvent from the coating composition as a whole, even as an additional additive, which would appear to contradict Appellant’s own assertion that the “carrier medium” and the “other additives” are separate and distinct, thus renders the metes and bounds of the term “carrier medium” indefinite.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615 


                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.